Exhibit 10.17
 
SEPARATION AGREEMENT & GENERAL RELEASE
 
THIS SEPARATION AGREEMENT and GENERAL RELEASE (the “Agreement”) made and entered
into as of this 6th day of July, 2009 by and between DEFENSE SOLUTIONS,
INC., (the “Company”) and JOHN A. LITTLE (“Employee”).
 
WITNESSETH:
 
WHEREAS, Employee has been employed with the Company in recent years; and
 
WHEREAS, Employee’s active employment with Company ended effective May 29, 2009;
and
 
WHEREAS, the parties desire to set forth their respective rights and obligations
in respect of Employee’s separation of employment from the Company.
 
NOW, THEREFORE, in consideration of the covenants and conditions set forth
herein, the parties, intending to be legally bound, agree as follows:
 
1.
Separation Date:  The employment of Employee by the Company, and all rights and
obligations of both parties, is duly and effectively separated on May 29, 2009
(the “Separation Date”), except as expressly set forth in this Agreement.

 
 
(a)
Terms of Separation: In consideration of the mutual obligations of Company and
Employee herein, Company and Employee agree to the following:

 
 
(i)
The Company will cause its parent company, Defense Solutions Holding, Inc.
(“DFSH”), to issue non-qualified options to the Employee in lieu of paying
Employee any deferred compensation, missed payrolls severance or separation pay
and in consideration of Employee’s agreement to provide consulting services
pursuant to section 9 below.  The number of non-qualified options to be issued
to the Employee will be calculated as follows:  (Deferred Compensation + Missed
Payrolls ($) + Accrued Paid Time Off ($) + Separation Pay) / (Closing stock
price as of July 1, 2009 * 10).  The options will be issued pursuant to an
agreement in substantially the form annexed as Exhibit A hereto.  The amount of
Deferred Compensation, Missed Payrolls, Separation Pay, Accrued Paid Time Off to
be used in the calculation set forth above are set forth on Exhibit B hereto.

 
 
(ii)
To the extent that Employee holds Incentive Stock Options to acquire shares of
DFSH common stock granted effective November 14, 2008, the Company will cause
DFSH to execute an Amended and Restated Incentive Stock Option Agreement in
substantially the form annexed hereto as Exhibit C which will permit the
Employee to exercise the Option for a period of twenty-four (24) months
following the Separation Date.


 
 

--------------------------------------------------------------------------------

 

 
(iii)
To the extent that Employee holds Incentive Stock Options to acquire shares of
DFSH common stock granted effective April 13, 2009, the Company will cause DFSH
to execute an amendment to such Incentive Stock Option Agreement in
substantially the form annexed hereto as Exhibit D which will permit the
Employee to exercise the Option for a period of twenty-four (24) months
following the Separation Date.

 
 
(iv)
Other amounts owed to the Employee for unpaid expense reimbursement, unpaid
401(k) contributions as set forth on Exhibit B will be paid upon the earlier of
a capital raise by DFSH having gross proceeds of at least $1,000,000 or as soon
as permitted (in the Company’s sole discretion) by the Company’s cash flow..

 
2.
Restrictive Covenants:

 
 
(a)
Confidential Information.  Employee agrees that his employment with the Company
has involved access to certain information that the Company regards as
confidential, privileged or proprietary (the “Confidential Information”),
pertaining to the business and affairs of the Company, including without
limitation, information relating to trade secrets, products, policies,
processes, formulas, operational methods, software, programs, research, data,
know-how, marketing plans and procedures, pricing practices and policies,
strategies, customers, clients, vendors and suppliers.  Employee understands and
agrees that he has enjoyed a special position of trust and confidence with the
Company.  Accordingly, Employee agrees that Employee shall not  in any fashion,
form or manner, eithis directly or indirectly, use, sell, divulge, communicate,
furnish or disclose to any person, firm, partnership, company, corporation, or
other entity, any Confidential Information.  Furthermore, the Employee shall
immediately deliver to the Company, or at any other time the Company may
request, all memoranda, notes, papers, plans, records, reports, computer discs
or tapes, printouts and software and other documents and data (and copies
thereof) (i) prepared by or on behalf of the Company, (ii) purchased with
Company funds or (iii) in any way relating to the Confidential Information, work
product or the business of the Company which the Employee may then possess or
have under his control, whether or not such Confidential Information was
produced by the Employee’s own efforts.  Employee agrees to refrain from
copying, retaining or distributing copies of any documents relating to such
Confidential Information.

 
 
(b)
Remedies for Breach.  Employee acknowledges that because of the unique and
extraordinary nature of the Confidential Information, any breach or threatened
breach of Employee’s obligations under this Section 3 will give rise to
irreparable injury to the Company, which injury will be inadequately compensable
in money damages.  Accordingly, Employee agrees that, in addition to any other
remedies that may be available at law or equity, the Company may seek and obtain
injunctive relief against the breach or threatened breach of the foregoing
undertakings.  Employee further agrees that in view of the difficulty in
ascertaining the damages which might arise from a breach of this Section 3, in
the event he breaches any portion of this Section 3, and notwithstanding any
other remedies that may be available under this Agreement, or at law or equity,
he shall immediately:  (i) forfeit any and all rights he may have to receive
Separation Pay under this Agreement; and (ii) return to the Company any and all
Separation Pay that may have been paid to Employee under this Agreement.
Employee acknowledges and agrees that the covenants contained herein are
necessary for the protection of the Company’s interests and are reasonable in
scope and context.  All of the Company’s remedies for the breach or threatened
breach of this Agreement shall be cumulative and the pursuit of one remedy shall
not be deemed to exclude any other remedies.


 
2

--------------------------------------------------------------------------------

 

In the event that any action, suit or proceeding at law or in equity is brought
by the Company pursuant to this Agreement to enforce any covenant contained in
this Agreement or to seek money damages for the threatened breach or breach
thereof, and if the Company is successful in such efforts, the Company shall be
entitled, upon demand, to reimbursement from Employee, for any and all expenses
incurred in connection therewith, including without limitation, reasonable
attorney’s fees and costs actually incurred.
 
3.
Review and Revocation Period.  If Employee has not signed and delivered this
Agreement within twenty-one (21) days of the date first written above, the
Company, in its discretion, may elect to withdraw the offer set forth in this
Agreement.  Any revocation within this period must be submitted, in writing, to
Timothy D. Ringgold, Chief Executive Officer of the Company, and must state "I
hereby revoke my acceptance of this Mutual Separation Agreement and General
Release."  The revocation must either be personally delivered to Timothy D.
Ringgold, or mailed to Timothy D. Ringgold at the Company’s offices, and
postmarked within seven (7) days of execution of this Agreement.  This Agreement
shall not become effective nor enforceable until the revocation period has duly
expired.

 
4.
General Release:  In consideration of the obligations of Company herein,
Employee releases the Company and its affiliates, parent, subsidiaries and
related entities, and their present and former directors, officers, employees,
members, managers, agents, attorneys, successors and assigns (collectively the
“Released Parties”), from any and all manner of actions and causes of action,
suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims and demands whatsoever which Employee, his heirs,
executors, administrators and assigns has, had or may hereafter have against the
Released Parties or any of them arising out of or by reason of any cause, matter
or thing whatsoever from the beginning of the world to the date hereof,
including without limitation any and all matters relating to his employment by
the Company and the cessation thereof, his Employee benefits, and all matters
arising under any federal, state or local statute, rule or regulation or
principle of contract law or common law, including but not limited to Title VII
of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866, as
amended, the Civil Rights Act of 1991, 42 U.S.C. 2000 et. seq., the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. 621 et. seq.,
the Older Workers Benefits Protection Act, the Equal Pay Act, as amended, the
Americans with Disabilities Act of 1990, 42 U.S.C. 101 et. seq., the Federal
Family and Medical Leave Act, the Worker Adjustment Restraining and Notification
Act, the Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C.
1001 et. seq., any applicable executive order programs, the Federal Fair Labor
Standards Act, or their state or local counterparts, Pennsylvania Human
Relations Act, Pennsylvania Wage and Hour laws, the Pennsylvania Whistleblower
law, the Pennsylvania Wiretapping and Electronic Surveillance Control Act, or
laws of similar import.  This Agreement includes and covers any type of claim or
theory whatsoever.  Employee makes this Agreement on behalf of himself and all
who succeed to his respective rights and responsibilities, his or its heirs and
successors.

 

 
3

--------------------------------------------------------------------------------

 

5.
Return of Company Property:  Employee shall return, on or prior to the
Separation Date, all Company property in his possession including but not
limited to, laptop computer, cellular phone, corporate liable credit cards,
security key cards, telephone cards, computer software and hardware, pagers, and
Company/building identification cards, Company records and copies of records,
correspondence and copies of correspondence and other books or manuals or
handbooks issued by the Company.  Employee represents and warrants that he has
no Company records, copies of records, correspondence or copies of
correspondence. Employee also warrants that he has no debts to the Company.  No
Separation Pay shall be paid to the Employee until all Company property
described above is returned by the Employee to the Company.

 
6.
Confidentiality:  Employee agrees that the terms and conditions of this
Agreement are confidential and that Employee will not disclose the existence of
this Agreement or any of its terms to any third parties, other than spouse,
attorney or as required by law or may be necessary to enforce this
Agreement.  Employee agrees that a breach of this provision voids the Company’s
obligations hereunder.

 
7.
Non-Disparagement:  Employee agrees that he will not publish or communicate to
any person or entity any disparaging remarks, comments or statements concerning
the Company or its affiliates and related entities, directors, officers, agents
or employees.  Employee agrees that a breach of this provision voids the
Company’s obligations hereunder.

 
8.
Representations and Warranties:

 
 
(a)
Employee represents and warrants that he has not filed any charges, claims or
complaints against the Released Parties, and he represents and warrants that he
will not initiate or voluntarily participate or assist in any charge, claim or
complaint filed with, or in any investigation conducted by, any federal, state
or local agency, legislative body, committee or entity of any kind, or in any
claim, lawsuit or investigation that may be asserted against the Released
Parties by other individuals or any federal, state of local agency, legislative
body, committee or entity of any kind, it being understood that this provision
does not affect Employee’s legal obligation, if any, to appear as a witness if
subpoenaed for examination before trial or subpoenaed for trial or hearing.

 

 
4

--------------------------------------------------------------------------------

 

 
(b)
Employee warrants that he is entering into this Agreement voluntarily, and that,
except as set forth herein, no promises nor inducements for this Agreement have
been made, and he is entering into this Agreement without reliance upon any
statement or representation without by any of the Released Parties or any other
person, concerning any fact material hereto.

 
9.
Consulting Services.  During the twelve (12) month period following the
Separation Date, Employee agrees to provide consulting services to the Company
as reasonably requested by the Company at a per diem rate set forth on Exhibit B
hereto.

 
10.
Right to Consult Attorney:  Employee acknowledges that he has hereby been
advised in writing of his right to consult with an attorney prior to signing
this Agreement.   Employee represents and warrants that he has obtained legal
counsel concerning this Agreement, and fully understands the terms of this
Agreement and that he knowingly and voluntarily, of his own free will without
any duress, being fully informed and after due deliberation, accept its terms
and signs the same as his own free act.  Employee understands that as a result
of entering into this Agreement, he will not have the right to asset that the
Company unlawfully terminated his employment or violated any rights in
connection with his employment.

 
11.
Binding Agreement:  This Agreement shall be binding upon and shall endure to the
benefit of its successors, assigns and legal representatives of Company and
Employee.

 
12.
No Admission:  Company and Employee agree that neither this Agreement nor the
furnishing of the consideration for this Agreement, shall be deemed or construed
at any time, for any purpose, as an admission by the Company or Employee of any
liability or unlawful conduct at any time.

 
13.
Severability.  If any one or more of the provisions of this Agreement shall be
determined to be invalid, illegal, or unenforceable in any respect for any
reason, the validity, legality, and enforceability of any such provision in
every other respect and the remaining provisions of this Agreement shall not in
any way be impaired.

 
14.
Pronouns.  All pronouns used herein shall be deemed to refer to the masculine,
feminine, or neuter gender as the context requires.

 
15.
Counterparts:  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but which together shall constitute one and the
same instrument.

 
16.
Waiver:  No waiver of any of the provisions of this Agreement shall be deemed to
constitute a waiver of any other provision, whether or not similar, nor shall
any waiver constitute a continuing waiver.  No waiver shall be binding unless it
shall be made in writing that will be signed by the party making the waiver.

 

 
5

--------------------------------------------------------------------------------

 

17.
Notices:  Any notices, requests and demands and other communications relating to
this Agreement shall be in writing and shall be effective upon delivery to any
party hereto in person, by telecopy with confirmation of its receipt, or if
mailed by certified mail or registered mail, postage prepaid:

 
If to Company:                   Timothy D. Ringgold
Defense Solutions, Inc.
707 Eagleview Boulevard, Suite 100
Exton, Pennsylvania  19341
 
If to Employee:                   John A. Little
1389 Landis Drive
North Wales, PA 19454
 
If any party to this Agreement or counsel desires to change his/her or its
address for notification, he/she or it shall promptly notify the other parties
in writing via telefax and by first class mail, postage prepaid, of such change
of address.
 
18.
Entire Agreement:  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof, and supersedes any and all
prior agreements or understandings between the parties arising out of or
relating to the Employee’s employment and the cessation thereof.  This Agreement
may only be changed by written agreement executed by the parties.

 
19.
Governing Law:  This Agreement shall be governed by the laws of the State of New
Jersey, without giving effect to the principles of conflicts of law.

 
20.
Headings:  The section headings in this Agreement are inserted as a matter of
convenience and reference only and are not to be given any effect whatsoever as
construing any provisions of this Agreement.

 
BY SIGNING THIS MUTUAL SEPARATION AGREEMENT AND GENERAL RELEASE, EMPLOYEE STATES
THAT:
 
 
A.
EMPLOYEE HAS READ IT.

 
 
B.
EMPLOYEE UNDERSTANDS IT AND KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF
1964, AS AMENDED; THE PENNSYLVANIA HUMAN RELATIONS ACT; THE AGE DISCRIMINATION
IN EMPLOYMENT ACT OF 1967, AS AMENDED; THE OLDER WORKERS BENEFITS PROTECTION
ACT; UNDER ALL OTHER STATUTES AND LAWS AS MORE PARTICULARLY DESCRIBED IN SECTION
4, AND PURSUANT TO ANY OTHER AGREEMENT OR CONTRACTS EMPLOYEE MAY HAVE HAD WITH
THE COMPANY.

 
 
C.
EMPLOYEE AGREES WITH EVERYTHING IN IT.

 

 
6

--------------------------------------------------------------------------------

 

 
D.
EMPLOYEE HAS BEEN ADVISED OF HIS RIGHT TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING IT, AND THAT HE HAS CONSULTED WITH AN ATTORNEY.

 
 
E.
EMPLOYEE HAS BEEN GIVEN AT LEAST TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER
THIS MUTUAL SEPARATION AGREEMENT AND GENERAL RELEASE BEFORE SIGNING IT, AND HE
UNDERSTANDS THAT FOR A PERIOD OF SEVEN (7) DAYS AFTER SIGNING IT, HE MAY REVOKE
HIS ACCEPTANCE OF IT IN THE MANNER PROVIDED FOR IN THIS MUTUAL SEPARATION
AGREEMENT AND GENERAL RELEASE.

 
 
F.
EMPLOYEE HAS SIGNED THIS MUTUAL SEPARATION AGREEMENT AND GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND IN CONSIDERATION OF RECEIVING THE SEPARATION
PAYMENTS AND BENEFITS SET FORTH HEREIN.

 
 
G.
EMPLOYEE AGREES THAT THE PROVISIONS OF THIS SEPARATION AGREEMENT AND GENERAL
RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT
IN WRITING SIGNED BY EMPLOYEE AND AN AUTHORIZED REPRESENTATIVE OF THE COMPANY.

 
IN WITNESS WHEREOF, that the parties hereto have executed this Agreement as of
the day and year first above written.
 

    DEFENSE SOLUTIONS, INC.        
Dated:  July 6, 2009
By:
     
Name:
 
Timothy D. Ringgold
 
Title:
 
Chief Executive Officer

 
Dated:  July 6, 2009
    
John A. Little

  
 
7

--------------------------------------------------------------------------------

 

Exhibit A
 
INCENTIVE STOCK OPTION AGREEMENT
UNDER THE
DEFENSE SOLUTIONS HOLDING, INC.
EQUITY INCENTIVE PLAN
 
THIS INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made as of the 6th
day of July, 2009, between Defense Solutions Holding, Inc. (the “Corporation”)
and John A. Little (the “Optionee”).
 
BACKGROUND
 
A.           The Corporation maintains the Defense Solutions Holding, Inc.
Equity Incentive Plan (the “Plan”) for the benefit of its employees, directors
and consultants.
 
B.           The Plan permits the award of Options to purchase shares of the
Corporation’s Common Stock, par value $0.001 per share (the “Shares”), subject
to the terms of the Plan.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:
 
1.           Award of Option.  The Corporation hereby grants to the Optionee the
option (the “Option”) to purchase Two Hundred Sixty-Six Thousand Three Hundred
Thirty-Three (266,333) Shares (the “Option Shares”).  The Option is subject to
the terms set forth herein, and in all respects is subject to the terms,
definitions and provisions of the Plan applicable to incentive stock options,
which terms and provisions are incorporated herein by this reference.  Except as
otherwise specified herein or unless the context herein requires otherwise, the
terms defined in the Plan will have the same meanings herein.
 
2.           Nature of the Option.  The Option is intended to be a Non-Qualified
Stock Option.  Notwithstanding the foregoing, the Corporation makes no
representation as to the taxation of the Option and the Corporation has not
advised the Optionee on such matters.
 
3.           Date of Grant; Expiration of Option.  The Option is granted as of
July 6, 2009 (the “Effective Date”), and may not be exercised later than July 5,
2019.  Notwithstanding anything to the contrary set forth in the Plan, this
Option shall remain outstanding following the term of the Optionee’s employment
or consulting relationship with the Company for any reason, including, without
limitation, death or Disability.
 
4.           Option Exercise Price.  The total cost to the Optionee to purchase,
pursuant to this Agreement, one Share is $.17.
 
5.           Exercise of Option.  The Option will be exercisable during its term
only in accordance with the terms and provisions of the Plan and this Agreement,
as follows:
 

 
A-1

--------------------------------------------------------------------------------

 

(a)           Right to Exercise.  All of the Option Shares shall be exercisable
as of the Effective Date.
 
(b)           Method of Exercise.  The Optionee may exercise the Option by
providing written notice to the Corporation stating the election to exercise the
Option, and making such additional representations and agreements as to the
Optionee’s investment intent with respect to the Option Shares as may be
required by the Corporation hereunder or pursuant to the provisions of the
Plan.  Such written notice shall be signed by the Optionee and shall be
delivered in person or by certified mail to the Secretary of the Corporation or
such other person as may be designated by the Corporation.  The written notice
shall be accompanied by (i) payment of the purchase price, and (ii) an executed
Market Standoff Agreement in the form of Appendix I hereto (the “Market Standoff
Agreement”).  Payment of the purchase price shall be by check or such other
consideration and method of payment as may be authorized by the Corporation’s
Board pursuant to the Plan.  The certificate(s) for the Shares as to which the
Option shall be exercised shall be registered in the name of the Optionee and
shall be legended as required under the Plan, the Market Standoff Agreement
and/or applicable law.
 
(c)           Partial Exercise.  The Option may be exercised in whole or in
part; provided, however, that any exercise may apply only with respect to whole
numbers of Option Shares.
 
(d)           Restrictions on Exercise.  The Option may not be exercised on an
accelerated basis upon an initial public offering of the Corporation’s
securities.  Upon a Change of Control, the right to exercise the Option shall be
subject to Section 3(d) of the Plan.  The Option may not be exercised if the
issuance of the Option Shares upon such exercise would constitute a violation of
any applicable federal or state securities laws or other laws or
regulations.  The Board shall have the right to condition the exercise of the
Option upon the registration of the Option Shares under the Securities Act of
1933.  As a further condition to the exercise of the Option, the Corporation may
require the Optionee to make any representation or warranty to the Corporation
as may be required by or advisable under any applicable law or regulation.
 
6.           Investment Representations.  Unless the Option Shares have been
registered under the Securities Act of 1933, in connection with the acquisition
of the Option, the Optionee represents and warrants to the Corporation as
follows:
 
(a)           The Optionee is acquiring the Option, and upon exercise of the
Option, Optionee will be acquiring the Option Shares for investment for his own
account, not as a nominee or agent, and not with a view to or for resale in
connection with any distribution thereof.
 
(b)           The Optionee has a preexisting business or personal relationship
with the Corporation or one of its directors, officers or controlling persons
and by reason of his business or financial experience, has, and could be
reasonably assumed to have, the capacity to protect his interests in connection
with the acquisition of the Option and the Option Shares.
 

 
A-2

--------------------------------------------------------------------------------

 

The Board may require the Optionee to make additional representations upon
exercise of the Option.
 
7.           Non-Transferability of Option.  The Option may not be sold,
pledged, assigned, hypothecated, gifted, transferred or disposed of in any
manner either voluntarily or involuntarily by operation of law, other than by
will or by the laws of descent or distribution.  During the Optionee’s lifetime,
the Option is exercisable only the Optionee.  Subject to the foregoing and the
terms of the Plan, the terms of this Option will be binding upon the executors,
administrators, legal guardians, representatives and heirs of the Optionee,
meaning for purposes of this Agreement, both testamentary heirs and heirs by
intestacy.
 
8.           No Continuation of Employment.  Neither the Plan nor the Option
will confer upon any Optionee any right to continue in the service of the
Corporation or any Affiliate or Subsidiary of the Corporation, or limit, in any
respect, the right of the Corporation to discharge the Optionee at any time,
with or without Cause and with or without notice.
 
9.           Withholding.  The Corporation reserves the right to withhold, in
accordance with any applicable laws, from any consideration payable or property
transferable to Optionee any taxes requires to be withheld by federal, state or
local law as a result of the grant or exercise of this Option or the sale or
other disposition of the Shares.  If the amount of any consideration payable to
the Optionee is insufficient to pay such taxes or if no consideration is payable
to the Optionee, upon the request of the Corporation, the Optionee (or such
other person entitled to exercise this Option pursuant to Section 6 of the Plan)
will pay to the Corporation an amount sufficient for the Corporation to satisfy
any federal, state or local tax withholding requirements applicable to and as a
condition to the grant or exercise of this Option or the sale or other
disposition of the Shares issued upon the exercise of this Option.  The minimum
required withholding obligations may be settled with Shares, including Option
Shares.
 
10.         The Plan.  The Optionee has received a copy of the Plan, has read
the Plan and is familiar with its terms, and hereby accepts the Option subject
to all of the terms and provisions of the Plan, as amended from time to
time.  Pursuant to the Plan, the Board is authorized to interpret the Plan and
to adopt rules and regulations not inconsistent with the Plan as it deems
appropriate.  The Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Plan with respect to the Option Shares or any Agreement related to
such Shares.
 
11.         Optionee Acknowledgement.  Optionee acknowledges that in the event
that Optionee utilizes the cashless exercise method described above, the
Optionee will be deemed to have (a) exercised the Option with respect to shares
effectively being surrendered in satisfaction of the exercise price and (b) sold
the shares that are deemed to be surrendered in satisfaction of the exercise
price.  As a result, the Optionee would recognize ordinary income on the deemed
exercise price in an amount measured by the difference between the exercise
price of the Option and the fair market value of the shares at the time of
exercise.  Accordingly, if the Optionee utilizes the cashless exercise method,
Optionee will be subject to tax at ordinary income rates with respect to the
deemed sale of shares that are not actually issued to Optionee.
 

 
A-3

--------------------------------------------------------------------------------

 

12.         Governing Law.  This Option Agreement will be construed in
accordance with the laws of the State of Nevada, without regard to the
application of the principles of conflicts of laws of Nevada or any other
jurisdiction.
 
13.         Amendment.  Subject to the provisions of the Plan, this Agreement
may only be amended by a writing signed by each of the parties hereto.
 
14.         Entire Agreement.  This Agreement, together with the Plan and the
other exhibits attached thereto or hereto, represents the entire agreement
between the parties hereto relating to the subject matter hereof, and merges and
supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the award of Options to Optionee by
the Corporation.
 
IN WITNESS WHEREOF, this Agreement has been executed by the parties effective as
of the 6th day of July, 2009.
 

    DEFENSE SOLUTIONS HOLDING, INC.            
By:
       
Name:
  Timothy D. Ringgold  
Title:
  President                       John A. Little                 Address:      
          1389 Landis Drive       North Wales, PA  19454  



THIS OPTION AND THE SECURITIES WHICH MAY BE PURCHASED UPON EXERCISE OF THIS
OPTION HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES HAVE NOT BEEN ACQUIRED
WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, ASSIGNED, EXCHANGED,
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR DISPOSED OF, BY
GIFT OR OTHERWISE, OR IN ANY WAY ENCUMBERED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
ANY APPLICABLE STATE SECURITIES LAWS, OR A SATISFACTORY OPINION OF COUNSEL
SATISFACTORY TO DEFENSE SOLUTIONS, INC. THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT AND UNDER APPLICABLE STATE SECURITIES LAWS.
 

 
A-4

--------------------------------------------------------------------------------

 

Exhibit B
 
Compensation Information
 
Deferred Compensation:
  $ 146,452            
Missed Payrolls:
  $ 30,833            
Separation Pay:
  $ 185,000            
Accrued Paid Time Off (PTO):
  $ 4,981            
Expense Reimbursements:
  $ 2,181            
401(k) Payments:
  $ 8,479            
Per Diem Rate for Consulting Services:
  $ 700  

 

 
B-1

--------------------------------------------------------------------------------

 

Exhibit C
 
Amended and Restated
Incentive Stock Option Agreement
 
This Amended and Restated Incentive Stock Option Agreement is made as of this
6th day of July, 2009 by Defense Solutions Holding, Inc. (the “Corporation”) and
John A. Little (the “Optionee”).
 
WHEREAS, Defense Solutions, Inc., a Delaware corporation and a wholly owned
subsidiary of the Corporation (“DSI”), previously granted an incentive stock
option (the “DSI Option”) to the Optionee pursuant to an Incentive Stock Option
Agreement dated as of November 1, 2007;
 
WHEREAS, in connection with the merger of DefSol Acquisition Corp. with and into
DSI, and as permitted by the terms of the DSI 2007 Equity Incentive Plan, the
Board of Directors of DSI, effective November 14, 2009, cancelled the DSI Option
and caused the Corporation to issue to the Optionee a new option (the “New
Option”) to purchase Common Stock of the Corporation having terms substantially
similar to the DSI Option, except that the exercise price of the New Option was
established at $.32 per share and the number of shares subject to the New Option
was determined by multiplying the number of shares subject to the DSI Optionby
2.3163;
 
WHEREAS, the Corporation wishes to memorialize the grant of the New Option under
the Defense Solutions Holding, Inc. Equity Incentive Plan (the “Plan”) and amend
and restate the terms of the New Option;
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Corporation hereby agrees that:
 
1.
Award of Option.  Effective November 14, 2008, the Corporation has granted to
the Optionee the option (the “Option”) to purchase Five Hundred Seventy-Nine
Thousand Seventy-Five (579,075) Shares (the “Option Shares”).  The Option is
subject to the terms set forth herein, and in all respects is subject to the
terms, definitions and provisions of the Plan applicable to incentive stock
options, which terms and provisions are incorporated herein by this
reference.  Except as otherwise specified herein or unless the context herein
requires otherwise, the terms defined in the Plan will have the same meanings
herein.

 
2.
Nature of the Option.  The Option is intended to be an Incentive Stock
Option.  Notwithstanding the foregoing, the Corporation makes no representation
as to the taxation of the Option and the Corporation has not advised the
Optionee on such matters.

 
3.
Date of Grant; Expiration of Option.  The Option is granted as of November 14,
2008 (the “Effective Date”), and may not be exercised later than July 6,
2011.  Notwithstanding anything to the contrary set forth in the Plan, this
Option shall remain outstanding following the term of the Optionee’s employment
or consulting relationship with the Company for any reason, including, without
limitation, death or Disability.

 

 
C-1

--------------------------------------------------------------------------------

 

4.
Option Exercise Price.  The total cost to the Optionee to purchase, pursuant to
this Agreement, one Share is $.32.

 
5.
Exercise of Option.  The Option will be exercisable during its term only in
accordance with the terms and provisions of the Plan and this Agreement, as
follows:

 
 
(a)
Right to Exercise.  All of the Option Shares shall be exercisable as of the
Effective Date.

 
 
(b)
Method of Exercise.  The Optionee may exercise the Option by providing written
notice to the Corporation stating the election to exercise the Option, and
making such additional representations and agreements as to the Optionee’s
investment intent with respect to the Option Shares as may be required by the
Corporation hereunder or pursuant to the provisions of the Plan.  Such written
notice shall be signed by the Optionee and shall be delivered in person or by
certified mail to the Secretary of the Corporation or such other person as may
be designated by the Corporation.  The written notice shall be accompanied by
(i) payment of the purchase price, (ii) an executed Market Standoff Agreement in
substantially the form of Appendix I hereto(the “Market Standoff Agreement”),
and (iii) an executed Stock Restriction Agreement in the form of Appendix II
hereto (the “Stock Restriction Agreement”).  Payment of the purchase price shall
be by check or such other consideration and method of payment as may be
authorized by the Corporation’s Board pursuant to the Plan.  The certificate(s)
for the Shares as to which the Option shall be exercised shall be registered in
the name of the Optionee and shall be legended as required under the Plan, the
Stock Restriction Agreement, the Market Standoff Agreement and/or applicable
law.

 
 
(c)
Partial Exercise.  The Option may be exercised in whole or in part; provided,
however, that any exercise may apply only with respect to whole numbers of
Option Shares.

 
 
(d)
Restrictions on Exercise.  The Option may not be exercised on an accelerated
basis upon an initial public offering of the Corporation’s securities.  Upon a
Change of Control, the right to exercise the Option shall be subject to Section
3(d) of the Plan.  The Option may not be exercised if the issuance of the Option
Shares upon such exercise would constitute a violation of any applicable federal
or state securities laws or other laws or regulations.  The Board shall have the
right to condition the exercise of the Option upon the registration of the
Option Shares under the Securities Act of 1933.  As a further condition to the
exercise of the Option, the Corporation may require the Optionee to make any
representation or warranty to the Corporation as may be required by or advisable
under any applicable law or regulation.

 
6.
Investment Representations.  Unless the Option Shares have been registered under
the Securities Act of 1933, in connection with the acquisition of the Option,
the Optionee represents and warrants to the Corporation as follows:

 

 
C-2

--------------------------------------------------------------------------------

 

 
(a)
The Optionee is acquiring the Option, and upon exercise of the Option, Optionee
will be acquiring the Option Shares for investment for his own account, not as a
nominee or agent, and not with a view to or for resale in connection with any
distribution thereof.

 
 
(b)
The Optionee has a preexisting business or personal relationship with the
Corporation or one of its directors, officers or controlling persons and by
reason of his business or financial experience, has, and could be reasonably
assumed to have, the capacity to protect his interests in connection with the
acquisition of the Option and the Option Shares.

 
The Board may require the Optionee to make additional representations upon
exercise of the Option.
 
7.
Non-Transferability of Option.  The Option may not be sold, pledged, assigned,
hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution.  During the Optionee’s lifetime, the Option is
exercisable only the Optionee.  Subject to the foregoing and the terms of the
Plan, the terms of this Option will be binding upon the executors,
administrators, legal guardians, representatives and heirs of the Optionee,
meaning for purposes of this Agreement, both testamentary heirs and heirs by
intestacy.

 
8.
No Continuation of Employment.  Neither the Plan nor the Option will confer upon
any Optionee any right to continue in the service of the Corporation or any
Affiliate or Subsidiary of the Corporation, or limit, in any respect, the right
of the Corporation to discharge the Optionee at any time, with or without Cause
and with or without notice.

 
9.
Withholding.  The Corporation reserves the right to withhold, in accordance with
any applicable laws, from any consideration payable or property transferable to
Optionee any taxes requires to be withheld by federal, state or local law as a
result of the grant or exercise of this Option or the sale or other disposition
of the Shares.  If the amount of any consideration payable to the Optionee is
insufficient to pay such taxes or if no consideration is payable to the
Optionee, upon the request of the Corporation, the Optionee (or such other
person entitled to exercise this Option pursuant to Section 6 of the Plan) will
pay to the Corporation an amount sufficient for the Corporation to satisfy any
federal, state or local tax withholding requirements applicable to and as a
condition to the grant or exercise of this Option or the sale or other
disposition of the Shares issued upon the exercise of this Option.  The minimum
required withholding obligations may be settled with Shares, including Option
Shares.

 
10.
The Plan.  The Optionee has received a copy of the Plan, has read the Plan and
is familiar with its terms, and hereby accepts the Option subject to all of the
terms and provisions of the Plan, as amended from time to time.  Pursuant to the
Plan, the Board is authorized to interpret the Plan and to adopt rules and
regulations not inconsistent with the Plan as it deems appropriate.  The
Optionee hereby agrees to accept as binding, conclusive and final all decisions
or interpretations of the Board upon any questions arising under the Plan with
respect to the Option Shares or any Agreement related to such Shares.

 

 
C-3

--------------------------------------------------------------------------------

 

11.
Optionee Acknowledgement.  Optionee acknowledges that in the event that Optionee
exercises the Option at any time after the three month period following the date
of this Amended and Restated Incentive Stock Option Agreement, the Option will
not be treated as an “incentive stock option” under Section 422 of the Internal
Revenue Code of 1986, as amended and Optionee will be taxed at ordinary income
tax rates upon any such exercise in an amount equal to the amount by which the
fair market value of a Share of Common Stock exceeds the per share exercise
price.

 
12.
Governing Law.  This Option Agreement will be construed in accordance with the
laws of the State of Nevada, without regard to the application of the principles
of conflicts of laws of Nevada or any other jurisdiction.

 
13.
Amendment.  Subject to the provisions of the Plan, this Agreement may only be
amended by a writing signed by each of the parties hereto.

 
14.
Entire Agreement.  This Agreement, together with the Plan and the other exhibits
attached thereto or hereto, represents the entire agreement between the parties
hereto relating to the subject matter hereof, and merges and supersedes all
prior and contemporaneous discussions, agreements and understandings of every
nature relating to the award of Options to Optionee by the Corporation.

 

 
C-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed by the parties effective as
of the 6th day of July, 2009.
 

    DEFENSE SOLUTIONS HOLDING, INC.              
By:
       
Name:
 
Timothy D. Ringgold
   
Title:
 
President
                        John A. Little                 Address:                
1389 Landis Drive       North Wales, PA  19454  

 
THIS OPTION AND THE SECURITIES WHICH MAY BE PURCHASED UPON EXERCISE OF THIS
OPTION HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
ANY APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES HAVE NOT BEEN ACQUIRED
WITH A VIEW TO DISTRIBUTION OR RESALE, AND MAY NOT BE SOLD, ASSIGNED, EXCHANGED,
MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED OR DISPOSED OF, BY
GIFT OR OTHERWISE, OR IN ANY WAY ENCUMBERED WITHOUT AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND
ANY APPLICABLE STATE SECURITIES LAWS, OR A SATISFACTORY OPINION OF COUNSEL
SATISFACTORY TO DEFENSE SOLUTIONS, INC. THAT REGISTRATION IS NOT REQUIRED UNDER
SUCH ACT AND UNDER APPLICABLE STATE SECURITIES LAWS.
 

 
C-5

--------------------------------------------------------------------------------

 

Exhibit D
 
Amendment to
Incentive Stock Option Agreement
 
This Amendment to Incentive Stock Option Agreement is made as of this 6th day of
July, 2009 by Defense Solutions Holding, Inc. (the “Corporation”) and John A.
Little (the “Optionee”).
 
WHEREAS, the Corporation has previously granted an incentive stock option (the
“Option”) to the Optionee pursuant to an Incentive Stock Option Agreement dated
as of April 13, 2009;
 
WHEREAS, the Corporation wishes to permit the Optionee to exercise the Option at
any time during the twenty-four (24) month period following the date hereof;
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Corporation hereby agrees that:
 
15.
Amendment of Option.  Section 3 of to the Option Agreement is hereby amended and
restated to read in its entirety as follows:

 
 
“3.
Date of Grant; Expiration of Option.  The Option is granted as of April 13,
2009, and may not be exercised later than July 5, 2011.  Notwithstanding
anything to the contrary set forth in the Plan, this Option shall remain
outstanding following the terms of Optionee’s employment or consulting
relationship with the Company for any reason, including death or Disability.”

 
16.
Optionee Acknowledgement.  Optionee acknowledges that in the event that Optionee
exercises the Option at any time after the three month period following the date
of this Amendment to Incentive Stock Option Agreement, the Option will not be
treated as an “incentive stock option” under Section 422 of the Internal Revenue
Code of 1986, as amended and Optionee will be taxed at ordinary income tax rates
upon any such exercise in an amount equal to the amount by which the fair market
value of a Share of Common Stock exceeds the per share exercise price.

 
IN WITNESS WHEREOF, the parties hereby have executed this Amendment to Incentive
Stock Option Agreement as of the date first above written.
 

    Defense Solutions Holding, Inc.              
By:
       
Name:
 
Timothy D. Ringgold
   
Title:
 
President
                          John A. Little  

 

 
D-1

--------------------------------------------------------------------------------

 
